Citation Nr: 0300390	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  99-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran, who served on active duty from August 1942 to 
October 1945, died in June 1997.  The appellant is the 
veteran's widow.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case for additional development in 
January 2001.  The case has now been returned for 
adjudication.  

The Board notes that the RO provided the appellant the 
opportunity to file a claim for Dependency and Indemnity 
Compensation (DIC) in May 2001; however, a DIC claim is 
not of record.  Accordingly, the only issues for 
adjudication by the Board are those listed on the front 
page of the decision.


FINDINGS OF FACT

1.  The veteran died in June 1997.  The cause of death was 
certified as acute respiratory failure due to congestive 
heart failure, atypical bilateral lung lobe pneumonia, and 
uncontrolled diabetes mellitus.

2.  At the time of the veteran's death, service connection 
was in effect for malaria, evaluated as noncompensable.

3.  The preponderance of the medical evidence does not 
establish that the veteran's service-connected malaria 
caused or contributed substantially or materially to cause 
the veteran's death.

4.  The statutory criteria for eligibility for DEA were 
not met.

CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's 
death is not established.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.312 (2002).

2.  The statutory requirements for eligibility for chapter 
35 Dependents' Educational Assistance benefits have not 
been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has not contended that the veteran's cause 
of death from acute respiratory due to congestive heart 
failure, atypical bilateral lung pneumonia, and diabetes 
was manifest during service or within one year of 
separation from service.  Rather, she asserted that the 
veteran's service-connected malaria contributed 
substantially to the veteran's death.  Specifically, she 
maintained that the veteran continued to have malaria and 
received VA treatment for it.

I.  Service connection for the cause of death

In order to establish service connection for the cause of 
the veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or 
with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of the disease primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2002).  Moreover, 
there are primary causes of death, which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  A 
service-connected disability is not generally held to have 
accelerated death unless such disability affects a vital 
organ and was itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2002).

The death certificate discloses that the veteran died in 
June 1997 at a private hospital.  The cause of death was 
certified as acute respiratory failure due to or as a 
consequence of congestive heart failure, atypical 
bilateral lung lobe pneumonia, and uncontrolled diabetes 
mellitus.  At the time of the veteran's death, service 
connection was in effect for malaria, evaluated as 
noncompensable.

The veteran's 1942 through 1945 service medical records 
are the earliest clinical evidence of record, and the most 
recent clinical evidence of record are VA medical records 
dated February 1987 to May 1997.  In addition, the 
veteran's death certificate dated in 1997 is of record.  
The veteran's service medical records are devoid of any 
evidence reflecting diagnosis or treatment of a cardiac 
disorder or a respiratory disorder, other than malaria.  A 
June 1947 rating decision decreased the veteran's 
evaluation for malaria from 10 percent to noncompensable 
on the basis that he had had no recurring attacks since 
May 1946.  The file contains no medical records until 
1987, more than 40 years later.

VA medical records from February 1987 to May 1997 disclose 
treatment and diagnoses of hypertension/high blood 
pressure, diabetes mellitus, history of prostate cancer, 
cholelithiasis and status post cholecystectomy, cataracts, 
hearing loss, and corns and calluses of the feet.   The VA 
medical records demonstrate no findings, diagnoses, or 
treatment for malaria.  Moreover, there is no medical 
opinion from any of the veteran's physicians linking his 
death from acute respiratory failure due to congestive 
heart disease, atypical bilateral lung pneumonia, and 
uncontrolled diabetes to his service-connected malaria.

In her October 1998 statement, the appellant stated that 
it was her belief that the veteran's service-connected 
malaria materially and substantially contributed to the 
cause of his death.  In support of her claim, the 
appellant submitted copies of clinical studies of Adams 
and Maegraith: Clinical Tropical Diseases and Parasitic 
Infections. The medical articles set forth types of 
malaria and the problems that may be caused by malaria, 
which include pulmonary edema, hypertension, and heart 
disease.  However, the medical articles do not serve to 
verify the theory advanced, i.e., that the veteran's 
service-connected malaria significantly contributed to his 
death.  Moreover, these articles are written in general 
terms and do not concern the veteran's particular medical 
condition, and there is no indication that the veteran was 
involved in the medical studies.  See e.g., Marciniak v. 
Brown, 10 Vet. App. 198 (1997).  The articles were offered 
for the purpose of providing support to the appellant's 
theory and opinions. The Board has considered these 
statements and articles.  However, as there is no evidence 
of record that the appellant has specialized medical 
knowledge, the appellant is not competent to offer medical 
opinion as to cause or etiology of the veteran's death.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record is devoid of any evidence or opinion that the 
veteran manifested a cardiac disorder or respiratory 
disorder, other than malaria, in service or within an 
applicable presumptive period following service.  The 
medical evidence of record reveals that he was diagnosed 
with hypertension and diabetes in the 1980's. However, 
there is no discussion or opinion that the veteran's 
service-connected malaria played a role in his death.

The Board acknowledges that the veteran's death 
certificate indicates that he died in a private hospital.  
VA has requested that the appellant either provide copies 
of these records or authorization to VA to obtain such 
records.  However, the appellant did not respond to this 
request.

In the absence of competent medical evidence that the 
veteran's service-connected malaria contributed 
substantially or materially to the cause of the veteran's 
death, the preponderance of the evidence is against the 
claim, and the claim must be denied.

II. Entitlement to Chapter 35 Dependents' Education 
Assistance benefits

Educational assistance is available to a child or 
surviving spouse of a veteran who, in the context of this 
issue on appeal, either died of a service-connected 
disability or died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. 
§§ 3.807, 21.3020, 21.3021.

In this case, the Board determined that the veteran did 
not die of a service-connected disability.  The record 
also reflects that he did not have a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability at the time of his death.  
Accordingly, the claimant cannot be considered an 
"eligible person" entitled to receive educational 
benefits.  38 U.S.C.A. 
§ 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria 
under the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on 
the basis of absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The appeal for DEA 
benefits must be denied as a matter of law.

III.  VCAA consideration

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The regulations implementing 
the VCAA were published on August 29, 2001.  They apply to 
most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of 
that date, such as the one in the present case. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In this case, the appellant has been advised 
of the applicable laws and regulations, and of the 
evidence needed to substantiate her claim by multiple 
supplemental statements of the case, Board remands, and 
letters.  In particular, a May 2001 letter and the April 
2002 Supplemental statement of the case, sent to her most 
recent address in July 2002, notified her of VA's 
responsibilities in obtaining evidence in connection with 
her claim and of her responsibilities.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the 
RO has secured the veteran's service medical records and 
his VA clinical and hospital records.  The Board notes 
that the veteran's death certificate indicates that he 
died while an inpatient at a private hospital.  
Furthermore, VA medical records indicate that the veteran 
reported that he was followed by private physicians in 
1996 and 1997.  In compliance with the Board's January 
2001 Remand, the RO, in a May 2001 letter, contacted the 
appellant and requested that she submit names and 
addresses of physicians and facilities wherein the 
veteran's received treatment prior to his death and that 
she sign and submit an authorization form to obtain this 
information.  The appellant did not respond to this 
letter.  This letter is presumed to have been sent to the 
appellant at her most recent address of record.  See also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  In the 
Supplemental statement of the case dated in April 2002, 
and sent the appellant's new address in July 2002, the 
appellant was again advised that she should either submit 
private medical evidence to support her claim or 
authorization so that VA could obtain this evidence.  
Again, the appellant did not respond.  

In order for VA to process claims, individuals applying 
for benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 
1 Vet. App. 260, 264 (1991).  CAVC has held that although 
the VA is required by statute and case law to assist 
veterans in the development of claims, the duty to assist 
is not always a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  A claimant must be prepared to 
meet his or her obligations by submitting to the Secretary 
all medical evidence supporting the claim.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the claimant has had ample notice of 
what might be required or helpful to her case.  
Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  In this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant).  The Board 
concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for the cause of the veteran's death is 
denied.  Eligibility for Chapter 35 Dependents' Education 
Assistance benefits is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

